ON REHEARING. Hill, C. J. In their brief on motion for rehearing counsel for the appellant challenge the correctness of various statements in the “Statement by the Court,” and also raise anew questions of law determined on the former hearing. The statement by the court does not purport to decide any conflicts in the evidence, nor detail the testimony of the witnesses, but .merely to state facts deducible from the evidence most favorable to appellees, in order to test the sufficiency of them to sustain the verdict. 1. The first statement challenged is that the train on the side track was 1,200 feet long. They quote from the engineer in charge of it to the effect that he had only a couple of cars attached to the engine; but further in his evidence he showed he was going back to couple to the rest of the train, atid that it altogether had about twenty cars, and that their average length was 60 feet, which would make the whole train 1,200 feet, as stated. As it was all between the Hitts and the main line, part on either side of the crossing, it was considered by the court as it was presented to the Hitts. 2. The next statement challenged is this: “They started to drive across slowly. The brakeman at the pilot of the engine was standing on the ground, and they passed in front of him, not more than twenty-five feet away. No watchman was kept at the crossing. The brakeman made no effort to stop the wagon, and he knew the passenger train was coming There is some negative testimony to the effect that there was no holloing to the Hitts by the brakeman, but the court did not intend to find that as a fact deducible from the evidence, but merely that no effort to stop them was made which was known to the Hitts. The court was considering the situation entirely as viewed by the Hitts when they started to drive across, and was not sustaining any negligence against the company predicated on the dereliction of the brakeman to stop the Hitts. The court has no doubt that the truth was exactly as stated by the brakeman, as follows: “You made no effort to get in front of the team and stop them?” ■ “No, sir, -I didn't make any effort to get in front of it.” “Did they reply to you when you holloed to them ?” “No, sir; not that I remember. Whether they noticed it or not, I can’t tell.” Counsel argue the point as if the court was predicating negligence against the appellant on the ground that the brakeman made no effort to stop them, and call attention to the abundant evidence of his and other cries to them just before they were struck. As stated, the court did not consider the conduct of the brakeman in considering evidence of the negligence of the appellant, and was considering the situation of the brakeman and his actions, so far as known to the Hitts, in determining whether , or not they were guilty of contributory negligence per se in attempting to make the crossing. The brakeman had a few minutes before, when the crossing was blocked by the train, told them it would soon be cleared, and it was soon cleared, and he was seen standing near by and in a position where he could better see and hear than they could. In determining whether the clearing of the way was an invitation to cross, and whetherjt was safe to cross, the Hitts could properly take into consideration that the brakeman was standing in a favorable position to see any danger, and, as stated in the opinion, aside from any duty resting on him, would doubtless, from humanity’s sake, warn them of any danger which his better position would enable him to see and hear. The fact that they did not hear his cries later, which is shown, does not change the situation as presented to them when they started to make the drive across the tracks. While not a factor in determining the negligence of the company, it is a factor in measuring the conduct of the Hitts, and as such alone was it considered by the court. The statement complained of should read: “The brakeman made no effort tor stop the wagon known to the occupants.” 3. Other matters are presented in the brief, and have been considered, but they are the same matters heretofore presented and considered, and of them counsel say: “The court’s attention was called to all of these facts in the original brief, and the record shows them as we have here quoted them. Are we not entitled to a rehearing? And' should not this case be reversed? We have tried, respectfully, to refer the court to the testimony, which has been evidently overlooked; or, if not overlooked, has not been carefully considered by the majority of this court. We deem it our duty to bitterly protest against the ruling of the majority of this court. We deem it our duty to show to this court how it has rendered a judgment directly in violation of the repeated decisions, unbroken, of this court.” The court is unaware of overruling or failing to follow any previous decision of this court, but, on the contrary, believes that it is but applying the principles of many previous decisions.' On the chief point in the case — whether the. action of the Hitts in making the drive across the track was per se contributory negligence, or whether they exercised the care required by law— the court applied a familiar principle upon which the authorities are collected in St. Louis, I. M. & S. Ry. Co. v. Martin, 61 Ark. 549, and which is fully stated by the Supreme Court of the United States in Richmond & D. Rd. Co. v. Powers, 149 U. S. 43. The motion for rehearing is denied. Mr. Justice Battle and Mr. Justice Riddick dissént.